             Case 2:19-cv-00722-MJP Document 165 Filed 12/22/20 Page 1 of 3




 1                                                   THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   KENNETH I. DEANE,
 8                                 Plaintiff,          NO. 2:19-cv-00722-MJP
 9          vs.                                        ORDER ON DEFENDANTS’
                                                       UNOPPOSED MOTION TO AMEND
10   PACIFIC FINANCIAL GROUP, Inc., a                  FINDINGS OF FACT AND
     Washington corporation, MEGAN P. MEADE,           CONCLUSIONS OF LAW
11   an unmarried woman; NICOLAS B. SCALZO,
     a married man; NICOLAS B. SCALZO an
12   unmarried man; JAMES C. MCCLENDON, a
     married man; JAMES C. MCCLENDON and
13   JOAN A. MCCLENDON, a marital community;
     GAETAN T. SCALZO, a married man;
14   GAETAN T. SCALZO and SHERRIE
     SCALZO, a marital community,
15
                             Defendants.
16   For summary judgment
            THIS MATTER having come before the Honorable Marsha J. Pechman for hearing upon
17
     the Defendants’ Unopposed Motion to Amend Finding of Fact and Conclusions of Law, and
18
     after the Court having examined the records and files, and being fully advised in the premises;
19
     now therefore:
20
            IT IS HEREBY ORDERED as follows:
21
     1. Finding of Fact No. 12 is amended to read as follows:
22
            12.       The Employment Agreement also contained a provision that in the event
23
            Deane was terminated without cause or for “any other reason not listed under the
24
            termination for cause provision” of the Employment Agreement, Deane would
25
            continue to receive commissions at 10% for up to a four year period depending
26
                                                                     GORDON REES SCULLY
     ORDER ON THE DEFS’ UNOPPOSED MTN TO AMEND                       MANSUKHANI, LLP
     COURT’S FOF & COL – PAGE 1                                      701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                         Seattle, WA 98104
                                                                     Telephone: (206) 695-5100
                                                                     Facsimile: (206) 689-2822
               Case 2:19-cv-00722-MJP Document 165 Filed 12/22/20 Page 2 of 3




 1
             on the length of his employment. The Employment Agreement then sets forth a
 2
             methodology for Deane to receive any such commissions, the amount of which
 3
             was based on the business he “procured” for TPFG during this period of
 4
             employment.
 5
     2. Conclusions of Law Nos. 8 and 11 are amended to read as follows:
 6
             8.      This means the appropriate formula for calculation of Deane’s
 7
             termination payment for SDBAs is: 10% of (.008 x [AUM for all accounts
 8
             Deane’s territory at the time of his termination]). This was the formula the
 9
             Parties used before the time of termination to calculate Deane’s commission for
10
             SDBAs. Ten percent (10%) is the amount contemplated under Section 10.2 of
11
             the Employment Agreement. The territories to be included to calculate the AUM
12
             are those that TPFG used in making the partial payments to Deane of his
13
             termination payments, and do not reflect changes made to Deane’s territories in
14
             January 2019. Both the ordinary meaning of the word and the past practice of
15
             support the proposition that payments are to be made on all accounts in Deane’s
16
             territory at the time of termination of the Employment Agreement on January 22,
17
             2019 regardless of whether another wholesaler was in the region.
18
             11.     Future payments shall be due monthly for SDBAs and quarterly for all
19
             other program lines.
20
     3. The parties may file separate motions identified by FRAP (4)(a)(4)(A), namely FRCP 52(b),
21
          59(e), and 60.
22
     \\
23
     \\
24
     \\
25
     \\
26
                                                                      GORDON REES SCULLY
     ORDER ON THE DEFS’ UNOPPOSED MTN TO AMEND                        MANSUKHANI, LLP
     COURT’S FOF & COL – PAGE 2                                       701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                          Seattle, WA 98104
                                                                      Telephone: (206) 695-5100
                                                                      Facsimile: (206) 689-2822
             Case 2:19-cv-00722-MJP Document 165 Filed 12/22/20 Page 3 of 3




 1
            DATED this 22 day of December, 2020.
 2

 3

 4

 5
                                               A
                                               HONORABLE MARSHA J. PECHMAN
 6

 7   Presented by:
 8   GORDON REES SCULLY MANSUKHANI LLP
 9   By: /s/ Nicole E. Demmon
         David W. Silke, WSBA #23761
10       Nicole E. Demmon, WSBA #45322
         Michael C. Tracy, WSBA #51226
11       Gordon Rees Scully Mansukhani, LLP
         701 Fifth Avenue, Suite 2100
12       Seattle, WA 98104
         Phone: (206) 695-5100
13       E-Mails: dsilke@grsm.com
                   ndemmon@grsm.com
14                 mtracy@grsm.com
15   Attorneys for Defendants:
16   Pacific Financial Group, Inc.; Megan P. Meade;
     Nicholas B. Scalzo;
17   James C. McClendon and Joan A. McClendon;
     and Gaetan T. Scalzo and Sherrie Scalzo
18

19
20

21

22

23

24

25
26
                                                             GORDON REES SCULLY
     ORDER ON THE DEFS’ UNOPPOSED MTN TO AMEND               MANSUKHANI, LLP
     COURT’S FOF & COL – PAGE 3                              701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                 Seattle, WA 98104
                                                             Telephone: (206) 695-5100
                                                             Facsimile: (206) 689-2822
